United States Court of Appeals
                     For the First Circuit


No. 07-1267

                          Stephen Pina,

                           Petitioner,

                               v.

                    Michael Maloney, ET AL.,

                          Respondents.


                          ERRATA SHEET

     The opinion of this Court issued on May 11, 2009 is amended
as follows:

     On page 8, line 1: the first "is" should be deleted in the
phrase "that is it is likely that . . ."